Citation Nr: 1737031	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2016 Board hearing.


FINDING OF FACT

The Veteran's current low back disability is attributable to an injury in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology only applies in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with chronic lumbago with sciatica due to a large disk herniation in the lumbar spine and paracentral disk protrusion with mild neural foraminal narrowing, at L5-S1, L4-5 and T12-L1; and lumbar radiculopathy.  See Dr. J. Olson's VA opinion of May 2016; and Kaiser medical records at pages 17 and 18.  

A September 2003 VA medical note shows the Veteran had reported low back pain starting approximately 10 days prior to that visit.  The examiner noted a low back strain and the Veteran was prescribed Naprosyn, 50 mg.  Medical records since 2003 have consistently shown complaints of low back issues.  The Veteran has consistently noted that VA records show that her back pain started in 1997-98 due to an injury, and that VA provided an X-ray at that time and noted a cracked tailbone.  See March 2014 notice of disagreement.

The Veteran testified in April 2016 that she injured her tailbone while in service jumping off a cliff, and that she sought treatment on multiple occasions.  She submitted a statement from fellow serviceman J.B. in April 2016 noting that, during the summer of 1997, he observed her jumping off rocks about 30 feet high, and on her last jump she over rotated and landed awkwardly on her back.  

The Veteran testified that while her symptoms improved after the injury in service, she continued to experience tail bone and back pain after exertion.

The Veteran's VA primary care physician provided an opinion in May 2016.  He noted that the Veteran had first injured her lumbar spine in 1997 or 1998 in service; he also noted that she had an X-ray at that time but no MRI imaging, and that the pain at that time was the same pain she suffered currently.  The physician opined that it was at least as likely as not that the Veteran's spinal abnormality, ensuing chronic low back pain and sciatica were due to the original in-service injury.

All of the elements of service connection have been shown.  The Veteran clearly has a current injury.  She has provided credible evidence of an in-service injury; and there is a medical opinion that links the current disability to the in-service injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


